Citation Nr: 1131527	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating of 50 percent for posttraumatic stress disorder (PTSD) with alcohol dependence, from October 14, 2005.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD with alcohol dependence.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007, March 2008, and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2010, the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of the hearing is associated with the claims file.

The Board notes that the statement of the case issued to the Veteran in April 2009 characterized his claim as one for an earlier effective date for the award of a 50 percent evaluation for PTSD.  However, given the Veteran's testimony during his May 2010 hearing, in which he stated that he was withdrawing the claim for a disability rating in excess of 50 percent for PTSD, since a 50 percent rating from the date of his claim was the only benefit he sought, the Board has recharacterized the issues as set forth above.


FINDINGS OF FACT

1.  The Veteran's level of symptomatology for PTSD with alcohol dependence has remained consistent throughout the appeal period and has consisted of constricted affect, anxiety, depression, dysphoria, an inability to perform serial 7s, suicidal ideation, hallucinations, impaired sleep, panic attacks, intrusive thoughts, nightmares, avoidance behavior, restlessness, and a difficulty in establishing and mainlining effective relationships.

2.  On May 12, 2010, prior to the promulgation of a decision in the appeal, the Veteran testified that a withdrawal of the appeal for a disability rating in excess of 50 percent for PTSD was requested.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for PTSD with alcohol dependence, from October 14, 2005, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) for a disability rating in excess of 50 percent for PTSD with alcohol dependence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Given the fully favorable decision contained herein, the Board finds that any discussion of the duties to notify and assist is unnecessary.


II.  Disability Rating for PTSD from October 14, 2005

As the Veteran explained during his May 2010 RO hearing, he is seeking a disability rating of 50 percent from the date of his claim, October 14, 2005.  The Veteran contends that the level of severity of his PTSD has not changed since he first filed his claim.  As will be explained below, the Board agrees with the Veteran's assertion.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

A 30 percent rating is assigned for PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 31 to 40 is defined as some impairment in reality testing of communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The history of the Veteran's claim is as follows.  On October 14, 2005, the RO received the Veteran's application to reopen his previously denied claim of entitlement to service connection for PTSD.  In a January 2006 rating decision, the RO denied the Veteran's claim.  No VA examination had been conducted.

The Veteran continued his appeal and was first afforded a VA examination for PTSD in June 2007.  Thereafter, in a July 2007 rating decision, service connection for PTSD with alcohol dependence was granted with a disability rating of 10 percent, effective October 14, 2005.

The Veteran appealed the disability rating assigned to his PTSD, and, in a March 2008 rating decision, the RO assigned a 30 percent disability rating, effective October 14, 2005.  The Veteran perfected his appeal to the Board and was next afforded a VA examination on October 1, 2008.  In an October 2008 rating decision, the RO assigned a 50 percent disability rating for PTSD with alcohol dependence, effective from October 1, 2008, the date of the Veteran's most recent VA examination.  The Veteran then appealed the effective date of the assignment of the 50 percent rating.  As such, the Veteran's disability rating for PTSD is current 30 percent from October 14, 2005, and 50 percent from October 1, 2008.

The earliest medical evidence is a September 2006 written statement from the Veteran's VA treating psychologist.  Symptoms included re-experiencing, monthly nightmares, daily intrusive recollections, occasional flashbacks, persistent avoidance of stimuli, social isolation, loss of interest in activities, detachment, restricted affect, explosive anger, foreshortened view of the future, insomnia, irritability, poor concentration, hypervigilance, and hyperstartle.  His only socialization consisted of trips to the local library.  He had a couple of close friends; however, they were only in telephone contact now due to the Veteran's difficulty maintaining relationships.  The Veteran was divorced.  The diagnosis was PTSD with serious symptoms.

In June 2007, the Veteran underwent VA PTSD examination.  He was restless and cooperative, with a constricted affect.  The Veteran was anxious, depressed, and had trouble concentrating, which was demonstrated by his inability to do serial 7s.  He was fully oriented and reported suicidal ideation.  The Veteran denied delusions and hallucinations.  His judgment and insight were normal.  He reported interrupted sleep.  The Veteran demonstrated no inappropriate or ritualistic behavior.  He reported panic attacks but was not able to say how often they occurred.  He had good impulse control and no history of violence.  His memory was normal.  The diagnosis was PTSD with a GAF score of 60.

On the same day in June 2007, the Veteran also underwent VA social work industrial survey.  He reported sleep disturbance.  His affect was congruent.  He was restless and depressed.  The Veteran reported seeing visions of people who died during service.  He denied suicidal ideation.  The Veteran was fully oriented but reported some short-term memory loss.  He had intrusive thoughts, nightmares, and avoidance behaviors.  The diagnosis was PTSD, and the GAF score was 40.

In an April 2008 written statement, the Veteran's VA treating psychologist reported that the Veteran experienced nightmares two to three times per week, daily intrusive recollections, occasional flashbacks, avoidance, social isolation, insomnia, irritability, poor concentration, depression, hyperstartle, and intermittent suicidal ideation.  The diagnosis was PTSD with associated depression and serious symptoms.

On October 1, 2008, the Veteran underwent VA PTSD examination.  He was dressed appropriately.  The Veteran was tense and fatigued with a constricted affect.  He was anxious and dysphoric.  The Veteran could not do serial 7s.  He was fully oriented and reported suicidal ideation.  He denied delusions but reported auditory hallucinations.  The Veteran's judgment was intact.  He had sleep impairment and demonstrated no inappropriate behavior.  The Veteran reported monthly panic attacks but good impulse control and no violent behavior.  His memory was normal.  The diagnosis was PTSD with a GAF score of 50.

During his May 2010 hearing, the Veteran indicated that the only thing he was seeking was a 50 percent disability rating from the date of his claim, which is October 14, 2005.

Based on a review of the record, the Board agrees with the Veteran that the evidence dated throughout the appeal period does not show that there was an increase in symptomatology, from the date of his claim to October 1, 2008.  Specifically, the symptoms noted in the June 2007 VA examination and social work industrial survey are substantively identical to the symptoms noted in the October 2008 VA examination.  While the Veteran denied hallucinations during his June 2007 VA PTSD examination, he reported during the June 2007 social work survey that he experienced visions of people who had died.  In October 2008, the Veteran reported auditory hallucinations.  As such, some kind of hallucinations was shown from the earliest VA examination afforded to the Veteran.

Furthermore, the Veteran reported experiencing panic attacks in June 2007 but could not identify how often they happened.  He again reported panic attacks in October 2008 but was able to specify that they occurred monthly.  The Board finds that this does not indicate that an increase in symptomatology occurred in the time period between examinations.  The difference in symptomatology shown between the June 2007 and October 2008 VA examinations is extremely slight and not substantive.  Hallucinations and panic attacks were shown in June 2007 and October 2008, with slight differences either in the content or potentially the frequency.  However, an increase in the occurrence of panic attacks is not shown, since the Veteran was unable to express the frequency in June 2007.  All other symptoms were the same.

Furthermore, the Board finds that the evidence of record dated prior to October 1, 2008, supports the criteria associated with a 50 percent rating.  The Veteran was consistently shown to have a constricted affect.  He had difficulty with complex commands, such as counting serial 7s.  The Veteran was always described as having an anxious, depressed, and dysphoric mood.  He was clearly having difficulty in establishing and maintaining any relationships prior to October 1, 2008.  Moreover, his VA treating psychologist, who has more contact with the Veteran than a VA examiner, described his symptoms as serious.  Finally, the GAF scores assigned, ranging from 40 to 60 support a finding that symptoms consistent with a 50 percent rating prior to October 1, 2008, are shown.  Therefore, this rating is granted.

As this is the only benefit sought by the Veteran, based on his statements during the May 2010 RO hearing, this represents a full grant of his appeal as to this matter.


III.  Disability Rating in Excess of 50 Percent for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal for a disability rating in excess of 50 percent for PTSD with alcohol dependence and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

A disability rating of 50 percent for PTSD with alcohol dependence, from October 14, 2005, is granted, subject to the laws and regulations governing the payment of monetary benefits.

The appeal as to the claim of a disability rating in excess of 50 percent for PTSD with alcohol dependence is dismissed.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


